DETAILED ACTION

This Office Action is in response to the amendment, filed on May 12, 2022.  Primary Examiner acknowledges Claims 1-26 and 96-102 are pending in this application, with Claims 1 and 20 having been currently amended, Claims 96-102 having been newly added, and Claims 27-95 having been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not disclose or teach the specific structure and relationship of a positioning and stabilizing structure having the features of a gas delivery tube with a superior tube portion and an interior tube portion, wherein one of the inferior tube portion and superior tube portion has a greater rigidity than the other of the inferior tube portion and superior tube portion, and  wherein each of the superior tube portion and the interior tube portion comprises a plurality of layers adhered to one another including 1) at least one outer layer and 2) an inner portion with at least one inner layer, wherein the inner portion of one of the superior tube portion or the inferior tube portion has greater rigidity than the inner portion of the other of the superior tube portion or inferior tube portion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785